



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shakir, 2016 ONCA 45

DATE: 20160115

DOCKET: C58369

Feldman, Hourigan and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mohammed Shakir

Appellant

Mohammed Shakir, in person

Vincenzo Rondinelli, duty counsel

Tanit Gilliam, for the respondent

Heard and released orally: January 12, 2016

On appeal from the decision of the Summary Convictions
    Appeal Court dated January 20, 2014 by Justice Timothy Minnema of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on November
    14, 2012 by Justice C.D. Anderson of the Ontario Court of Justice.

ENDORSEMENT

[1]

The applicant requires leave to appeal from the decision of the summary
    conviction appeal judge. We see no basis to grant leave to appeal.

[2]

The car the appellant drove to the border was subject to duties under
    s. 159 of the
Customs Act
, R.S.C., c. 1 (2nd Supp.).  We see no error
    in the decision of the summary conviction appeal judge in so holding.

[3]

Leave to appeal the decision of the summary conviction appeal judge is
    denied.

K. Feldman J.A.

C.W. Hourigan J.A.

L.B. Roberts J.A.


